Citation Nr: 0605353	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-41 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for right hip/leg 
condition.  

3.  Entitlement to service connection for a left hip/leg 
condition. 

4.  Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Veteran represented by:	Michael B. Stern, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1974.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied entitlement to service connection 
for a low back, right hip and leg, left leg, and bilateral 
foot conditions.  The veteran perfected an appeal of these 
issues.

In September 2005, a hearing before the undersigned Veterans 
Law Judge was held at the St. Louis, Missouri RO.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran sustained an injury to the right hip in 
service; such was productive of acute and transitory 
symptoms.

3.  There is no credible, competent evidence linking the 
veteran's current disorders, involving the low back, right 
hip and leg, left hip and leg or bilateral feet, to the right 
hip injury in service, or any other incident of service 
origin.




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§  1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2005).

2.  A right hip/leg disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  A left hip/leg disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  A bilateral foot disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an October 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a November 2004 Statement of the 
Case (SOC), and an October 2005 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, he was specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on the veteran's behalf.  Additionally, the 
SOC included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  The Board notes a request 
to the VA medical center by the RO for any additional service 
medical records, based on the veteran's assertion of 
treatment, did not yield any more records.  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Factual Background

The veteran's July 1973 induction medical examination did not 
note any abnormalities of the lower back, right hip or leg, 
left hip or leg, or feet.  The veteran's service medical 
records show that he first complained of right leg pain in 
April 1974.  The examiner noted that there was no history of 
a recent injury, and physical examination revealed full range 
of motion and no back tenderness.  The veteran again 
complained of pain in his right hip four days later at the 
Minot Air Force Base hospital emergency room.  He reported 
that he had fallen in January 1974 and the pain had gotten 
progressively worse.  He indicated that he had experienced 
pain in his right hip for one and a half years.  He was 
advised to seek treatment by an orthopedist since the problem 
was chronic not an emergency.  

A May 1974 treatment note revealed that the veteran reported 
a one and a half year history of left hip pain which was 
asymptomatic.  He indicated that he had intermittent aching 
on the right hip over his right trochanter and buttocks.  
Physical examination revealed that the veteran was normal and 
his X-rays were noted as normal.  There were no other 
relevant complaints, findings, treatments or diagnoses.

On the veteran's August 1974 separation medical history, he 
noted that he had swollen or painful joints, cramps in his 
legs and foot trouble.  He also indicated that he "didn't 
know" if he had recurrent back pain.  On the veteran's 
August 1974 separation medical examination the examiner 
indicated that the veteran's pain in his joints referred to 
pain over his left trochanter in May 1974.  The examiner 
noted that the veteran's examination was normal at that time 
and all X-ray studies were within normal limits.  The 
examiner reported that the veteran's foot trouble referred to 
occasional swelling of the feet, which responded well to 
rest.  The examiner noted that the cramps in the veteran's 
legs referred to occasional muscle spasms which were self 
treated by massage.  

Treatment records, dating from September 1977 to August 1980 
from the veteran's place of employment, show the veteran 
received treatment for a variety of complaints including 
lumbar spine pain.  Notably, in January 1978 the veteran 
reported that he had fallen on ice a few hours previously and 
landed on his right buttock and since then had discomfort.  
Examination revealed tenderness on pressure and percussion 
over the right buttock area.  The examiner indicated that 
there was slight limitation of motion of the right hip joint.  
The examiner noted that nothing remarkable was shown on an X-
ray of the veteran's pelvis and right hip.  In March 1980 the 
veteran reported with complaints of low back pain which had 
started the day before.  He indicated that his back pain was 
aggravated when he lifted 15 to 20 pound loads at work.  The 
examiner noted that a physical examination was unrevealing 
and diagnosed the veteran's symptoms as a muscle spasm.  

During his March 2003 VA examination, the veteran reported 
that while running the course in service, he fell down in a 
hole covered with ice.  He indicated that he fell on the edge 
of a ditch where he hit his hip right across the belt.  He 
reported that after service he worked as a machine operator 
and at the department of mental health.  The veteran 
presented with complaints of pain at the back of the hip on 
the right side and pain which travelled from his right hip 
down to the foot area.  The examiner noted that an X-ray of 
the right femur was negative, an X-ray of the pelvis was 
grossly negative, and an X-ray of the lumbar spine revealed 
an anterior osteophyte at L4 and L5.  The examiner diagnosed 
the veteran's symptoms as right hip strain/radiating pain to 
the right leg with no significant evidence of pathology.  The 
examiner found that that veteran's back was normal.  

During the veteran's October 2004 VA spine examination he 
reported that he worked for a long-term custodial care 
company in the 1990's, which required assisting patients up 
and out of bed.  He also reported working as a machinist and 
a productionist.  The veteran presented with complaints of 
pain in the right lumbar area, right posterolateral gluteal 
area and thigh area.  X-rays of the veteran's hips 
bilaterally were noted as normal.  An magnetic resonance 
imaging (MRI) of the veteran's spine revealed mild central 
and bilateral disk herniation at L4-5 with mild compromise of 
the neural foramina bilaterally.  An X-ray of the veteran's 
spine revealed anterior osteophytes at L4 and L5.   The 
examiner diagnosed the veteran's symptoms as lumbar 
osteoarthritis and bilateral hip strain.  

The October 2004 examiner concluded that it was less likely 
as not that the veteran's low back condition, bilateral hip 
complaints and bilateral foot complaints were incurred during 
active service or caused by active service.  In this regard, 
the examiner found that the veteran had a self-limited 
episode while in service with the Air Force.  He noted that 
of considerable interest was that the veteran sought 
treatment for low back pain while working as a machinist and 
productionist.  Additionally, the examiner noted that the 
veteran engaged in medium to heavy work while working for the 
custodial care company.  Therefore, the examiner found that 
it is more likely as not that the veteran's complaints 
stemmed from his forms of employment over the ensuing decades 
following his discharge from active military duty.  

The veteran's VA treatment records, dating from February 2003 
to August 2005, reveal that the veteran presented on multiple 
occasions with complaints of chronic pain and swelling in the 
right foot and anterior thigh which travelled down the leg 
anteriorly.  Specifically, in July 2003 the veteran presented 
for an evaluation of polyarthralgias.  The veteran reported 
that his current pain originated while he was in service 
following an accident.  He indicated that the pain involved 
primarily the right side of his body including his groin and 
foot.  The examiner noted that the veteran worked as a 
machine operator and was on his feet eight hours a day, which 
aggravated the pain.  A July 2003 nerve conduction study of 
both feet, legs, and electromyogram of the right leg and 
right lumbosacral spinals revealed electrophysiological 
evidence combined with L4-5 radiculopathy.  The examiner 
noted that the etiology of the veteran's right groin pain was 
unclear and that the right toe pain was strongly suggestive 
of gout.  An August 2003 MRI of the veteran's lumbar spine 
revealed mild central and bilateral disk herniation at L4-5 
with mild compromise of the neural foramina bilaterally.  In 
March 2004 the veteran presented with complaints of pain in 
the left foot.  The examiner diagnosed his symptoms as 
plantar fascitisis.  

In a September 2005 statement the veteran reported that he 
had no physical problems when he entered service.  He 
indicated that he fell down when crossing over a snow bank 
while he was returning to the barracks.  He noted that he had 
difficulty walking and sought medical attention at the base.  
The veteran reported that this condition eventually lead to 
his discharge.  He also indicated that he had experienced 
continuous pain since his in-service injury.  

During the veteran's September 2005 hearing he reported, in 
essence, that he injured his lower back when he fell over a 
snow bank while in service and fell into a hole.  He 
indicated that he could not walk half of the time and he got 
an early dismissal due to his injuries.  He indicated that, 
in his opinion, all of his claimed disabilities were 
etiologically related to this incident.  He reported that he 
had continuous treatment for these injuries after service.  

Laws and Regulations

Service connection may be granted for a current disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1131, 1137 (West 2002); 
38 C.F.R. § 3.303 (2005). Service connection requires medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2005).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when the 
disability in question is manifested to a compensable degree 
within a year after separation from active duty. 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection also may be granted on the basis of 
aggravation of a pre-existing injury or disease by active 
service, which requires a showing that the disability 
increased during such service.  A specific finding that the 
increase in disability is due to the natural process of the 
disease would preclude a finding of service connection.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005). 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2005);  Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

A veteran will be considered to have been in sound condition 
when examined for service, except as to defects noted at 
entrance into service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304 (2005).  There has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness.  Essentially, under 
38 U.S.C.A. § 1111, as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 
(July 16, 2003), mandates that, to rebut the presumption of 
sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.

In this case, despite references in the service medical 
records to pre-existing left hip and right hip pain, since 
neither was noted on the induction examination in July 1973, 
the Board finds that the presumption of soundness applies.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding 
that a veteran's self-report that he had previously suffered 
from depression or excessive worry was insufficient to rebut 
the presumption of soundness as was found in 38 U.S.C.A. 
§ 1111, because these records were not supported by any 
contemporaneous clinical evidence or recorded history in the 
record.) As in Miller, there is no contemporaneous medical 
evidence of record here to support the conclusion that the 
veteran had a right hip or left hip disorder which preexisted 
his entry into active duty.  Additionally, the Board notes 
the veteran's September 2005 letter in which he reported that 
he had no physical restrictions or health problems before his 
reported in service injury.  For these reasons, the Board 
concludes that the evidence of record does not clearly and 
unmistakably establish that a right hip or left hip disorder 
preexisted service; thus, the presumption of soundness upon 
entrance into service has not been rebutted.  The Board will 
now turn to the question of whether any of the veteran's 
claimed disabilities were incurred in service or was 
otherwise etiologically related to service.  

Analysis

After reviewing all the complete record, the Board finds that 
the clear preponderance of evidence is against the veteran's 
claims of entitlement to service connection for low back, 
right leg and hip, left leg and hip, and foot disabilities. 

It is the veteran's contention that he sustained an injury to 
the right hip in service, and that he continued to have right 
hip problems, which resulted in his current disabilities.  It 
is true that the veteran was seen in service complaining of 
right hip pain; but physical examination and X-rays at the 
time were noted as normal. There were no further references 
to back, hip or foot symptoms.  The veteran's separation 
examination noted that both the veteran's foot trouble and 
leg cramps were related to occasional swelling and spasms, 
respectively.  The veteran's current symptoms have been 
diagnosed as lumbar osteoarthritis, bilateral hip strain, 
gout of the right foot, and plantar fasciitis of the left 
foot.

Although the veteran asserts that his disabilities are 
related to his reported in service injury, neither the 
veteran's post service treatment records nor VA examinations 
provide the requisite nexus evidence.  The only opinion of 
record regarding the etiology of the veteran's disabilities 
is an October 2004 VA opinion.  As noted by the VA examiner 
in October 2004, the veteran's post-service employment 
required activities which may reasonably be said to involve 
medium to heavy lifting.  In fact the medical evidence points 
to several incidents where the veteran developed back 
symptoms as a result of heavy lifting at work.  The VA 
examiner found that it was more likely than not that the 
veteran's lumbar osteoarthritis and bilateral hip strain were 
etiologically related to his forms of employment over the 
ensuing decades following his active duty service.  

The Board  finds the October 2004 VA opinion that the 
veteran's current disabilities are unrelated to his in-
service injury highly probative, as the examiner reviewed the 
service medical and subsequent treatment records associated 
with the claims file, as well as interviewed and examined the 
veteran.   

The Board has considered the veteran's own statements 
regarding his continuing disabilities since service and his 
theory that falling through ice while in service, resulted in 
his other disabilities.  However, the veteran is not a 
medical professional competent to offer an opinion as to the 
etiology of the symptoms.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Such theory has not been endorsed by any of his 
medical care providers. 

The Board observes that the veteran has presented no 
contradictory medical evidence to rebut the examiner's 
opinions.  In fact, there is a total absence of competent 
evidence establishing a nexus between any existing low back, 
right hip and leg, left hip and leg or bilateral foot 
disabilities and the veteran's military service or any event 
thereof.  In this regard, the Board notes that the veteran 
was afforded ample opportunity of submit an opinion which 
might tend to establish a nexus between his current 
disabilities and events in service.  He has not done so.  
Inasmuch as such linking evidence is lacking, it is found 
that a preponderance of the evidence is against entitlement 
to service connection for a low back, right hip and leg, left 
hip and leg, or bilateral foot disabilities on a direct 
basis.  

The Board has considered whether the veteran's right hip 
disability is chronic.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  In 
regards to the January 1974 service medical records noting 
that the veteran's right hip pain was chronic, the Board 
finds that the October 2004 VA examiner's characterization of 
the veteran's in service incident as a self-limited episode 
is highly probative.  Although the veteran complained of 
right hip pain while in service, no relevant diagnosis was 
noted.  Therefore, the Board finds that there was no 
manifestation of a disability sufficient to identify a 
disease, and the January 1974 note that the veteran's right 
hip pain was chronic was an isolated finding. 

As a final note, presumptive service connection is not 
possible for the veteran's low back claim because the 
earliest evidence of low back pain is dated six years after 
discharge from service.  Accordingly, the appeal must be 
denied.

In summary, the veteran's claims for service connection for a 
low back, right hip and leg, left hip and leg, and bilateral 
foot disability must be denied as there is no evidence of an 
etiological relationship between the veteran's in service 
complaints and current disabilities.  As the preponderance of 
the evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for right hip/leg condition 
is denied.  

Entitlement to service connection for a left hip/leg 
condition is denied. 

Entitlement to service connection for a bilateral foot 
condition is denied.




____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


